Case 19-05128   Doc 70-3 Filed 08/14/19 Entered 08/14/19 22:31:05   Desc Exhibit
                        D - Plan Supplement Page 1 of 2




                      Exhibit D
Case 19-05128     Doc 70-3 Filed 08/14/19 Entered 08/14/19 22:31:05            Desc Exhibit
                          D - Plan Supplement Page 2 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 In re:                                                    Chapter 11

 Spybar Management, LLC                                    Case No. 19-05128

                     Debtor.                               Hon. Carol A. Doyle


        PLAN SUPPLEMENT FOR DEBTOR’S AMENDED CHAPTER 11 PLAN OF
                           REORGANIZATION

       Schedule of Executory Contracts or Unexpired Leases Rejected through Confirmation of
Debtor’s Amended Chapter 11 Plan or Reorganization:

-None
